Citation Nr: 1313390	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for exostosis of the left forehead.

2.  Entitlement to an initial rating in excess of 10 percent for psoriasis prior to May 15, 2012, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the New York RO.  The Veteran presented testimony before the undersigned in January 2011.  A transcript of this hearing has been associated with her VA claims file.  

In May 2012, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a December 2012 rating decision, the VA Appeals Management Center increased the rating for the Veteran's service-connected psoriasis to 60 percent, effective May 15, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for general anxiety was raised by the Veteran in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Prior to May 15, 2012, the Veteran's service-connected exostosis of the left forehead was manifested by a small bony protrusion and after surgical removal a small scar; both of which were not unstable or painful, did not cause limitation of the affected part, did not represent disfigurement of the head, face, or neck, and did not result in visible or palpable tissue loss.  

2.  Since May 15, 2012, the Veteran's service-connected exostosis of the left forehead is manifested by a small scar that is tender on palpation, does not cause limitation of the affected part, does not represent disfigurement of the head, face, or neck, and does not result in visible or palpable tissue loss.  

3.  Prior to May 15, 2012, the Veteran's psoriasis did not require systemic therapy and affected less than 20 percent of her entire body and less than 20 percent of her exposed areas.  

4.  The highest schedular rating assignable for psoriasis is 60 percent.  

5.  The Veteran's service-connected exostosis of the left forehead and psoriasis do not present an exceptional or unusual disability picture


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for exostosis of the left forehead have not been met prior to May 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7899-7819 (2008).

2.  The criteria for a disability rating of 10 percent for exostosis of the left forehead have been more nearly approximated from May 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7899-7819 (2008).

3.  The criteria for an initial rating in excess of 10 percent for psoriasis have not been met prior to May 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2012).

4.  The criteria for a rating in excess of 60 percent for psoriasis have not been met since May 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7816 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January and May 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate her underlying claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Veteran is challenging the initial evaluations assigned following the grant of service connection for exostosis of the left forehead and psoriasis.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in May 2012 to assist the Veteran in obtaining previously identified private treatment records and to provide her with a VA examination.  A VA skin examination was performed later that month.  In May and August 2012, VA sent the Veteran letters requesting authorization to obtain outstanding private treatment records.  These letters were sent to the Veteran's last known address and were not returned by the Postal Service.  VA cannot obtain private treatment records without authorization and the Veteran in this case has failed to provide updated authorization upon request.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran underwent VA examinations in March 2007, April 2007, and May 2012.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's psoriasis and exostosis.  They were each conducted after a review of the relevant evidence and with a history obtained from the Veteran.  Findings upon examination of the skin are noted in each report.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

The Board recognizes that unretouched color photographs are supposed to be taken into consideration when evaluating under the rating criteria for disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  In this case, there are no photographs of the left forehead scar after surgical removal of the exostosis.  However, a VA examiner in May 2012 reported that photographs were not indicated.  The examiner also noted that the scar was not visible as it was in the hairline.  Given the above, the Board finds that color photographs are not necessary in this case.  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

      I. Exostosis

Initially, the Board notes that medical practitioners have described this disability as exostosis, osteoma, a bony protrusion, a hard mass, and, after removal, a scar.  In describing the medical findings in this case, the Board will refer to the service-connected exostosis of the left forehead using the terms put forth by the practitioners.  

The Veteran's exostosis of the left forehead is currently assigned a noncompensable rating under Diagnostic Code 7899-7819.  This means that exostosis is an unlisted skin disability rated by analogy to benign skin neoplasms.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Benign skin neoplasms are to be rated as disfigurement of the head, face, or neck; scars; or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2012).  

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran filed her claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable. 

In this case, the Veteran had a bony protrusion measuring approximately 2 centimeters (cm.) by 1 cm. in her left forehead area that was surgically removed in December 2009.  A 10 percent disability rating is warranted for this disability, based on a painful scar, effective May 15, 2012.  During examination on that date, it was noted that the post-surgical scar had some tenderness palpated at site.  Essentially, the scar was painful when examined which warrants a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

A compensable rating for exostosis of the left forehead is not warranted prior to May 15, 2012.  The Veteran could be assigned a compensable evaluation with evidence of a deep scar or a scar causing limited motion and covering an area exceeding 6 square inches (39 square (sq.) cm.); or a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater or that is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  

There is no indication that either the bony protrusion, or the subsequent scar after surgical removal of the bony protrusion, was the requisite size for a compensable rating, regardless of whether the scar was superficial, deep, or caused limitation of motion.  For example, in March 2007, the bony protrusion was measured to be 2 cm. by 1 cm., and in December 2009 the left brow osteoma was described as around 1 cm.  Thus, a compensable rating prior to May 15, 2012 under Diagnostic Codes 7801 and 7802 is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  Loss of covering of the skin was not reported on examination or by the Veteran.  Thus, a compensable rating under Diagnostic Codes 7803 is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

While the forehead scar was described as tender and sensitive at the May 2012 examination, the preponderance of the evidence is against a finding that such symptoms existed prior to that date.  For example, in March 2007 a VA examiner specifically noted that the bony protrusion was not tender to the touch, during VA treatment in September 2009 the hard mass was described as nontender, and during VA care in January 2010, after the bony protrusion was surgically removed, it was noted that there were no issues or pain.  While the Veteran reported in her July 2007 notice of disagreement that her skin bump caused pain, Diagnostic Code 7804 requires that a scar be painful "on examination."  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Such is not shown prior to May 15, 2012.  In addition, evaluation by medical practitioners prior to and after the Veteran's July 2007 complaint of pain noted an absence of pain and tenderness at the site.  As such, a compensable rating under Diagnostic Code 7804 is not warranted prior to May 15, 2012.  

Based on the diagnostic criteria noted above, a rating in excess of 10 percent is not warranted since May 15, 2012.  A 10 percent rating could only be assigned based on Diagnostic Codes 7801 to 7805 if the scar was deep or caused limited motion and meets certain size requirements, or if the scar caused certain limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  During examination in May 2012, the examiner was unable to clearly visualize the scar because of the presence in the hairline.  The examiner specifically noted that the scar did not result in limitation of function and there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Essentially, the scar did not cause limitation of function or motion and was superficial rather than deep.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (defining a superficial scar as one not associated with underlying soft tissue damage) (2008).  As a result, a rating in excess of 10 percent for the period since May 15, 2012 cannot be assigned based on the above diagnostic codes.  

A compensable rating prior to May 15, 2012, or a rating in excess of 10 percent thereafter, could be assigned with disfigurement of the head, face, or neck, or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Under that diagnostic code, ratings ranging from 10 to 80 percent are assigned based on the number of characteristics of disfigurement, or the number of paired sets of features with gross distortion or asymmetry if visible or palpable tissue loss is present.  None of these conditions are met during the course of this appeal.  

For VA purposes, characteristics of disfigurement of the head, face, or neck include:  scar 5 or more inches (13 or more cm.) in length, scar at least one-quarter inch (0.6 cm.) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  See id.  

Regarding the characteristics of disfigurement specific to scars, the examiner in May 2012 was unable to measure the Veteran's forehead scar due to its placement in the hairline; however, there is no indication that the scar is of the requisite size to constitute disfigurement by VA standards.  On examination in May 2012, the scar was not elevated or depressed and was not adherent to underlying tissue.  

Regarding the characteristics of disfigurement not specific to scars, the examiner in May 2012 noted that there was no missing underlying soft tissue.  The examiner did not describe any abnormal skin texture or skin that was indurated and inflexible, and specifically noted that there were no other pertinent physical findings, complications, conditions, signs or symptoms associated with the scar or disfigurement of the head, face, or neck.  These findings indicate that the Veteran did not have any abnormal skin texture or skin that was indurated and inflexible.  The Veteran did have hypopigmented skin on examination; however, the examiner was not able to determine the size of the affected area as it was in the hairline.  Again, there is no indication that the area is of the requisite size to constitute disfigurement by VA standards.  In summary, none of the characteristics of disfigurement have been described by medical practitioners.  

In her July 2007 notice of disagreement, the Veteran indicated that her skin bump was a disfigurement.  As noted above, the medical evidence in this case is against such a finding.  The Board is assigning more probative weight to the observations made by medical professionals than the Veteran's vague comment that the skin bump causes disfigurement.  It is important to note that the Veteran has not described any of the eight characteristics of disfigurement found in Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

In March 2007, a VA examiner noted that the bony protrusion was superficial.  As a superficial scar is one not associated with underlying soft tissue damage, this is evidence against a finding that the Veteran has tissue loss associated with the exostosis of the left forehead.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).  Likewise, during the May 2012 examination there was no missing underlying tissue, visible or palpable tissue loss, gross distortion, or asymmetry of facial features.  Given the above, the evidence is against a finding that based on disfigurement of the head, face, or neck the Veteran warrants a compensable rating for exostosis prior to May 15, 2012 or a rating in excess of 10 percent thereafter.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Finally, the Veteran could be assigned a compensable or higher rating based on limitation of the affected part.  38 C.F.R. § 7805 (2008).  In May 2012, the examiner specifically noted that the scar did not result in limitation of function.  In addition, no functional effects of the scar have been reported by the Veteran.  

      II. Psoriasis

The Veteran's psoriasis is currently rated under Diagnostic Code 7816.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  She is assigned a 10 percent rating prior to May 15, 2012 and a 60 percent rating thereafter.  This diagnostic code was not part of the 2008 amendment.  

A. 10 Percent Rating Prior to May 15, 2012

Ratings under Diagnostic Code 7816 are assigned based on the type and duration of treatment, or based on the percentage of affected areas.  To warrant a rating in excess of 10 percent, the evidence would need to show 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected by psoriasis, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2012).  

Regarding affected areas, during a VA general medical examination in March 2007, it was noted that there did not appear to be any clinical evidence of psoriasis.  During an April 2007 VA dermatology examination the Veteran complained of psoriasis constantly affecting her scalp, genital area, and buttock area.  Examination revealed that the posterior occipital scalp had thick erythematous plaques with micaceous scale, the face had cystic papules mostly involving the cheeks, the chest, arms, hands, fingernails, abdomen, thighs, lower legs, feet and toenails were all clear, and her labia and buttocks had well demarcated erythematous plaques.  The examiner calculated that the psoriasis affected 5 percent of the exposed body surface area and 10 percent of the total body surface area.

During a May 2007 VA dermatology appointment, a full body skin examination revealed papules on the face, a clear chest and back, scalp erythema and adherent white scale on posterior scale, inferior-medial aspect of right buttock erythematous scaly round plaque, and vulva erythematous scaly plaque.  The percentage of affected areas was not indicated.  Similar findings were made at other VA dermatology visits.  The Veteran's VA dermatologist wrote a letter on her behalf in April 2008.  In that letter, the dermatologist indicated that the psoriasis was mild and limited to the scalp, inguinal, and gluteal region.  

A skin examination was completed by a private physician's assistant in December 2010.  At that time, the Veteran's facial skin was clear; she had a few small areas of plaques on her posterior-lateral scalp, no plaques on her neck, no skin lesions on her trunk, skin within normal limits on the back and abdomen, a small patch of plaque-like lesions on her outer labia, and a small lesion on the left inner buttocks area.  The physician's assistant calculated that during the examination the Veteran did not exhibit more than 10 percent of her body surface area affected by her psoriasis.  The physician's assistant could not even confirm that there were psoriatic lesions as they were not scaly or on flexor surfaces as usually seen.  

The medical evidence of record reflects that the Veteran's psoriasis affects at most 10 percent of the total body surface or exposed surfaces, which is far less that 20 exposure required for a higher rating during this period.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  The Board has assigned more probative weight to the findings on examination than to the Veteran's report of the percentage of area affected by psoriasis.   

Regarding therapy, the evidence reflects that the Veteran has not undergone systemic therapy such as corticosteroids or immunosuppressive drugs.  During an April 2007 VA dermatology examination the Veteran reported never taking any systemic medications for her psoriasis.  Her most recent medication was a lotion.  During a May 2007 VA dermatology appointment, the Veteran reported discontinuing the use of creams for psoriasis as they were not working.  The new plan was for the Veteran to use a Synalar solution for her scalp, Hydrocortisone for her groin, and Dovonex.  While Synalar is a corticosteroid, it was being administered as a solution to the scalp which is topical rather than systemic therapy.  At her June 2007 dermatology appointment she reported using numerous medications for her psoriasis; however, none of these medications, or the medications prescribed at that appointment were corticosteroids or immunosuppressive drugs, with the exception of Synalar.  As noted above, the Synalar was used as topical therapy.  Continued use of these types of medications is indicated in VA treatment records.  While the Veteran was at times prescribed corticosteroids, these were all topical as opposed to systemic treatment.  In an April 2008 letter, the Veteran's VA dermatologist relayed that the Veteran's psoriasis had been treated topically.  

A December 2010 private treatment record reflects that the Veteran was taking an antibiotic for psoriasis at that time.  There was no indication that she had any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

In summary, the Veteran has been prescribed corticosteroids; however, these have been administered as topical rather than systemic therapy.  The Veteran has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for her psoriasis.  

As the Veteran's psoriasis affected less than 20 percent of her entire body and 20 percent of her exposed areas and she did not require systemic therapy for psoriasis, a rating in excessive of 10 percent is not warranted for psoriasis prior to May 15, 2012.  

B. 60 Percent Rating Since May 15, 2012

The December 2012 rating decision awarding a 60 percent disability rating for psoriasis beginning May 15, 2012 indicates the rating is assigned based on the need for near-constant systemic therapy required during the past 12-month period, which was shown for the first time during examination on that date.  This appears to be incorrect.  The May 2012 examination report actually indicates that systemic corticosteroids or other immunosuppressive medications were not required.  The report does note the use of a very potent steroid cream, Taclonex.  This is a cream, which means that while it is a corticosteroid it is a topical treatment not a systemic treatment.  Regardless, the question before the Board is not if the Appeals Management Center assigned the proper disability rating but whether a higher disability rating is warranted.  In this case, the Veteran has been assigned the highest schedular rating available for psoriasis.  See 38 C.F.R. § 4.118, Diagnostic Code 7816.  The Board finds no other appropriate diagnostic code under which it could assign a higher rating.  Thus, a higher rating during this period is not warranted when considering the Schedule for Rating Disabilities.

      III. Conclusion

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her exostosis of the left forehead and psoriasis.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings higher than those noted in this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether referral for an extra-schedular rating is appropriate.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2012).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her schedular ratings inadequate.  The Veteran's exostosis of the left forehead has been manifested as a small bony protrusion and a small scar that is tender on palpation.  The Veteran's psoriasis has manifested on certain areas of her body and requires topical therapy.  The rating schedule for skin disabilities includes criteria for rating benign skin neoplasms, disfigurement, and painful scars, and specifically considers the area affected by psoriasis and the treatment undertaken.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7819 (2008 & 2012).  The rating criteria in this case reasonably describe the Veteran's disability level and symptomatology.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extra-schedular consideration is not warranted.

The Board also notes that even if some of the Veteran's symptoms were not considered by the rating criteria the case would still not warrant referral for extra-schedular ratings as the preponderance of the evidence is against a finding of marked interference with employment, frequent periods of hospitalization, or other related factors.  The relevant medical records have been obtained and reflect no periods of hospitalization for exostosis of the left forehead or psoriasis and the Veteran has not reported any hospitalizations.  After examination in May 2012, a VA physician opined that these disabilities do not impact the Veteran's ability to work.  
	
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those noted in this decision, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable rating for exostosis of the left forehead prior to May 15, 2012 is denied.

A 10 percent rating for exostosis of the left forehead is granted from May 15, 2012, subject to the applicable laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for psoriasis prior to May 15, 2012 is denied.

A rating in excess of 60 percent for psoriasis since May 15, 2012 is denied.




____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


